MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),                                    Nov 14 2017, 10:03 am

this Memorandum Decision shall not be                                          CLERK
                                                                           Indiana Supreme Court
regarded as precedent or cited before any                                     Court of Appeals
                                                                                and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Timothy J. Burns                                        Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana
                                                        Christina D. Pace
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Glenn Dillard,                                          November 14, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A05-1706-CR-1189
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Matthew A.
Appellee-Plaintiff.                                     Tandy, Judge Pro Tem
                                                        Trial Court Cause No.
                                                        49G24-1609-CM-38068



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1706-CR-1189 | November 14, 2017           Page 1 of 5
                                          Case Summary
[1]   Glenn Dillard appeals his conviction for Class A misdemeanor dealing in

      paraphernalia. He contends that the evidence is insufficient to support his

      conviction. Finding sufficient evidence, we affirm.



                            Facts and Procedural History
[2]   On September 23, 2016, a narcotics unit with the Indianapolis Metropolitan

      Police Department was conducting an undercover operation on the east side of

      Indianapolis near 10th and Rural Streets. That night, Officer Kent Meier was

      “slow rolling” eastbound on 10th Street when Dillard motioned for him to turn

      around. Tr. Vol. II p. 10. After Officer Meier turned around, Dillard

      approached his car and asked him what he needed. Officer Meier responded

      “slow motion” (heroin) or “smoke” (marijuana). Id. at 11. Dillard said that he

      could take care of Officer Meier and then jumped into the passenger seat of the

      officer’s car. As Officer Meier continued westbound on 10th Street, Dillard told

      him that he did not actually have those drugs with him but that he would “take

      [Officer Meier] down an alley to a residence for $20 of heroin or weed.” Id. at

      12. Scared of being ambushed, Officer Meier continued driving. As Officer

      Meier was about to let Dillard out of his car, Dillard mentioned having some

      “hard” (crack cocaine) with him. Id. Officer Meier asked him how much, and

      Dillard said “a nickel,” which is about $5 worth of crack cocaine. Id. Dillard

      also said he had a pipe with him and that Officer Meier could buy both for $20.

      Id. at 12-13. Dillard then showed Officer Meier the pipe and said that the crack

      Court of Appeals of Indiana | Memorandum Decision 49A05-1706-CR-1189 | November 14, 2017   Page 2 of 5
      cocaine was inside. According to Officer Meier, the pipe was a “crack pipe,”

      which is used to smoke crack cocaine. Id. at 13. Dillard, however, put his

      thumb or finger over the top of the pipe, concealing the inside of the pipe.

      Officer Meier then gave Dillard $20 in prerecorded buy money “for the pipe

      and what was believed to be crack cocaine inside the pipe,” pulled over, and let

      Dillard out of his car. Id. at 12. After pulling away, Officer Meier radioed

      other officers, who then arrested Dillard. Upon being searched, the $20 in

      prerecorded buy money was found on Dillard’s person. The pipe was tested,

      and it was found to contain cocaine residue, but no measurable amount of

      cocaine.


[3]   Thereafter, the State charged Dillard with Class A misdemeanor dealing in

      paraphernalia. Following a bench trial, Dillard was found guilty.


[4]   Dillard now appeals.



                                Discussion and Decision
[5]   Dillard contends that the evidence is insufficient to support his conviction.

      When reviewing the sufficiency of the evidence to support a conviction,

      appellate courts must consider only the probative evidence and reasonable

      inferences supporting the judgment. Sallee v. State, 51 N.E.3d 130, 133 (Ind.

      2016). It is the fact-finder’s role, not that of appellate courts, to assess witness

      credibility and weigh the evidence to determine whether it is sufficient to

      support a conviction. Id. It is not necessary that the evidence “overcome every


      Court of Appeals of Indiana | Memorandum Decision 49A05-1706-CR-1189 | November 14, 2017   Page 3 of 5
      reasonable hypothesis of innocence.” Id. (quotation omitted). The evidence is

      sufficient if an inference may reasonably be drawn from it to support the

      judgment. Drane v. State, 867 N.E.2d 144, 147 (Ind. 2007).


[6]   In order to convict Dillard of Class A misdemeanor dealing in paraphernalia as

      charged here, the State had to prove that he knowingly or intentionally

      delivered an object—a pipe—that was intended, designed, or marketed to be

      used primarily for ingesting, inhaling, or otherwise introducing into the human

      body a controlled substance, specifically, cocaine. Ind. Code § 35-48-4-8.5;

      Appellant’s App. Vol. II p. 18. Dillard claims that the evidence is insufficient to

      support his conviction for dealing in paraphernalia because “the transaction

      was for cocaine and it was simply packaged in the pipe . . . the same as if it

      were in a baggie or a cigarette.” Appellant’s Br. p. 8; see also id. (“If the cocaine

      was contained in a small piece of paper that the officer received, and the officer

      then unwrapped and snorted off the paper, would that interaction constitute

      dealing in paraphernalia? Certainly not . . . .”). Dillard’s argument, however,

      ignores the evidence in the record. That is, although Officer Meier initially

      sought to buy heroin or marijuana from Dillard, that plan changed when

      Dillard told him that he did not have either one. As Officer Meier was getting

      ready to let Dillard out of his car, Dillard offered to sell Officer Meier $5 worth

      of crack cocaine and his crack pipe for $20. Contrary to Dillard’s argument on

      appeal, the sale of the crack pipe was not “incidental” to their transaction. Id.

      We therefore affirm Dillard’s conviction for Class A misdemeanor dealing in

      paraphernalia.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1706-CR-1189 | November 14, 2017   Page 4 of 5
[7]   Affirmed.


      Mathias, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1706-CR-1189 | November 14, 2017   Page 5 of 5